— Judgment unanimously modified on the law and as modified affirmed and defendant remanded to Erie County Court for further proceedings, in accordance with the following memorandum: The People concede that defendant’s sentence must be vacated because the court failed to direct the time and manner for the payment of restitution (see, CPL 420.10 [1]). We also conclude that a hearing should be conducted regarding the amount of restitution. Even though defense counsel failed at the time of sentencing to request a hearing, "the sentencing court should have conducted a hearing to determine the amount actually due, with appropriate allowances for other factors which could properly reduce the total amount” (People v Sommer, 105 AD2d 1052, 1053; see also, People v Clougher, 95 AD2d 860). We do not reach defendant’s claim that the court erred in requiring defendant to execute a confession of judgment as a condition to probation. On remittal, the sentencing court should reconsider whether this condition should be imposed in light of the mandates of CPL 420.10 (1) and (6). Accordingly, we modify the judgment to vacate defendant’s sentence, and defendant is remanded to Erie County Court for a hearing and for resentencing. (Appeal from judgment of Erie County Court, La Mendola, J. — petit larceny.) Present — Doerr, J. P., Den-man, Balio, Lawton and Davis, JJ.